DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 08/12/2022.  
Claim(s) 1-6, 10-20 is/are pending in the application.
Claim(s) 9 was/were previously canceled.
Independent claim(s) 1, 17, 19 was/were amended.
Claim(s) 7-8 was/were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “wherein the effects are determined based on comparing a first live image of the live images with a second live image” as recited in independent claim 1 (and similarly in independent claim(s) 17, 19), filed 08/12/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Fu and Oser, used in the previous rejection of claim(s) 1, 17, 19, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Fu discloses in paragraph [0211], that when processing the inputted video to create a virtual makeup tutorial, selecting the final key-frames may be based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames. This shows that application of makeup (effects) may be determined by making a comparison of frames in the sequence of frames of a video. In combination with Oser, which is able to process a live video stream, this would allow the determination of applied makeup (effects) to a presenter by means of frame comparison.

Applicant's argument(s), regarding the amended portion(s) of “determining an area of the presenter that includes an indication of additional beauty product being added to the presenter” as recited in independent claim 1 (and similarly in independent claim(s) 17, 19), filed 08/12/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Fu, used in the previous rejection of claim(s) 1, 17, 19, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Fu discloses in paragraphs [0206]-[0207] that through the use of a makeup annotation system, digitalized makeup information can be generated and this information may be used as input data of the deep learning training. In the annotation system, an image of a face with makeup applied is marked (annotated) and regions are identified. Further, the trained models for different makeup styles, taken from the deep learning system may be input to optionally provide a virtual makeup tutorial. As such, this suggests that when summarizing a video to create a virtual makeup tutorial, the makeup (effects), as well as the region (area of the presenter) where the makeup is applied may be determined.

Applicant's argument(s), regarding the amended portion(s) of “determining the motion from the live images based on the effects” as recited in independent claim 1 (and similarly in independent claim(s) 17, 18), filed 08/12/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Fu, Oser and Miksa, used in the previous rejection of claim(s) 1, 7, 17, 19, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Fu discloses in paragraph [0211] that quantifiable measurements can be determined, such as the amount of motion and behavior, e.g. the hand movement. While they do not explicitly go in to detail as to how motion is determined, paragraph [0211] suggests a comparison of frames as noted above. Miksa on the other hand, shows in paragraph [0004], that moving objects may be identified on the basis of image properties and determine their trajectory of movement based on color pixel properties in sequences of images. While a moving object and applied makeup are indeed different, when dealing with image processing, and more specifically the determination of movement based on the addition of color in a sequence of images/frames, the result is the same. In other words, the application of makeup may also be viewed as a moving object or rather, the gradual increase of applied makeup in a direction over a time (span of frames). As such, the combination of Fu, Oser (relied upon for live video stream) and Miksa, is still being viewed as disclosing the aforementioned limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 10-12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0014884 A1) in view of Harrington (US Pat. 6,580,812 B1), Oser (US 2020/0175275 A1) and Miksa et al. (US 2011/0123068 A1).

In regards to claim 1, Fu teaches a method, comprising: 
determining effects from images of a tutorial, the effects indicating changes to the images of a presenter of the tutorial from a beauty product being applied to a body part of the presenter (e.g. [0206]: through the makeup annotation system 5000, digitalized makeup information can be generated and this information may be used as input data of the deep learning training; [0207]: trained models for different makeup styles 4040 may be taken from the deep learning system 4000 and annotation system 5000 which can be input into the makeup recommendation system 6000 to provide a personalized makeup recommendation 7050, and also optionally a virtual makeup tutorial; [0209]-[0211]: input makeup tutorial videos; in step 7020, after partitioning the video into segments 7020a, key-frames may be selected 7020b and makeup products are detected using filtering and specified makeup related criteria to generate a step-by-step summary of a makeup tutorial video 7040; selecting key-frames in steps 7020 is based on quantifiable measures, such as, the amount of motion and behavior, e.g. the hand movement or face covered by hand, probably only existing during the duration of a makeup application, while each key-frame of the step is usually shown with clear and non-occluded faces; method for selecting key-frames from video data includes the steps of: partitioning video data into segments 7020a; generating a set of candidate key-frames 7020b using general video key-frame detection methods based on frame differences, color histograms, and/or camera motion; selecting the final key-frames based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames), wherein the effects are determined based on comparing a first image of the images with a second image (e.g. as above, [0211]: selecting the final key-frames based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames) and determining an area of the presenter that includes an indication of additional beauty product being added to the presenter (e.g. [0206],Figs.10A-D: an image of a face with makeup applied is marked (annotated) and regions are identified; Examiner’s note: this suggests that the use of the training system would determine regions (are of presenter) where makeup is applied); 
determining motion from the images, the motion indicating movement of the beauty product from the beauty product being applied to the body part of the presenter (e.g. as above, [0209]-[0211]: quantifiable measures, such as, the amount of motion and behavior, e.g. the hand movement; Examiner’s note: as the hand would be holding the beauty product, hand movement may be viewed to correspond to the motion of the beauty product);
storing the effects and the determined motion (e.g. as above, [0209]-[0211]; also [0214]: each of product detection 7030 and/or partitioning videos 7020 may be used in the virtual makeup tutorial system to generate makeup tutorial summaries 7040 and generate virtual makeup tutorials 7050; Examiner’s note: as effects and motion are identified to select key-frames in order to provide a tutorial summary used to generate a virtual make-up try-on tutorial, it may be viewed that the effects and motion, amongst other information is stored),
but does not explicitly teach the method, comprising:
processing the images of the tutorial to add indications of the determined motion; and
presenting on a screen the images with the added indications of the determined motion,
wherein the images are live images,
wherein the tutorial is an augmented reality (AR) tutorial, and
wherein the motion is determined based on the effects.

However, Harrington teaches a method, comprising:
processing the images to add indications of the determined motion (e.g. c.1 L.10-16: automatically generate lines representative of the relative motion between an object and a background from a sequence of at least two video frames or fields; c.21 L.16-51,Fig.12: video data signal is input; the points of interest within the determined areas of local motion are identified; selected motion line points are identified from the points of interest; motion lines are added to each of the selected motion line points in the current image; current frame or the frame containing the current field, is output with the added motion lines extending from the selected motion line points); and
presenting on a screen the images with the added indications of the determined motion (e.g. as above, c.21 L.16-51,Fig.12: current frame or the frame containing the current field, is output with the added motion lines).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu to add motion lines, in the same conventional manner as taught by Harrington as both deal with identifying/determining movement of objects in video. The motivation to combine the two would be that it would allow/help the user to visually determine the movement of specific objects.

Further, Oser teaches a method, 
wherein the images are live images of a tutorial (e.g. [0004]: when a user watches a tutorial (e.g., a live video feed or a pre-recorded video feed)), and
wherein the tutorial is an augmented reality (AR) tutorial (e.g. as above, [0004]; also [0027]-[0028]: augmented reality; [0040]-[0041]: user device 220 identifies the item within the image data frame according to instance segmentation, semantic segmentation, and/or other computer vision techniques; [0050],Fig.2D: view the SR environment 256 including the SR representation 240 of the basketball shoe 150 on a display 245 of the auxiliary device 246 while the representation 236 of the live video feed 216 continues to play interrupted on the user device 220; Examiner’s note: as such, if the live image was that of a tutorial, the tutorial can then be viewed as AR with the inclusion of the SR representation of the object).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu to identify items in a live tutorial, in the same conventional manner as taught by Oser as both deal with extracting information from tutorials. The motivation to combine the two would be that it would allow the extraction of information on live tutorials as well as saved tutorials.

Even further, Miksa teaches a method, comprising:
wherein the motion is determined based on the effects (e.g. [0004]: identify moving objects only on the basis of image properties and determine their trajectory of movement based on color pixel properties in sequences of images).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington and Oser to determine motion, in the same conventional manner as taught by Miksa as both deal with image/video processing. The motivation to combine the two would be that it would allow the determination of motion based on identified colors.

In regards to system claim 17 and medium claim 19, claim(s) 17, 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 17, 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Fu discloses the use of a processor and memory/medium in paragraph [0273].
	
In regards to claim 2, the combination of Fu, Harrington, Oser and Miksa teaches a method, wherein the effects and the determined motion are stored to indicate changes from a first image of the live images to a second image of the live images (e.g. Fu as above, [0209]-[0211]: selecting the final key-frames based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames).

In regards to system claim 18 and medium claim 20, claim(s) 18, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 18, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 10, Fu teaches a method, wherein the method is performed by an apparatus of a computing device, the computing device comprising the screen (e.g. [0269]: some or all of the described functionality can be implemented in software and/or hardware on a user device; a user device should include a suitable user interface, and as noted above can be a mobile phone (smart phone) having a digital camera and/or digital video capacity). 

In regards to claim 11, the combination of Fu, Harrington, Oser and Miksa teaches a method, further comprising: 
receiving the live images from a camera of the computing device (e.g. Oser, [0056]: method further includes obtaining the image data frame from an image (e.g. a still image such as a magazine, poster, billboard, or the like), a video feed (e.g. recorded feed, live feed, video from a database, or the like), or a camera that captures real-world image data).

In regards to claim 12, the combination of Fu, Harrington, Oser and Miksa teaches a method, wherein the effects are first effects and the determined motion is first motion, and wherein the method further comprises: 
in response to an indication to move to a next step of the beauty product tutorial (e.g. Fu as above, [0209]-[0211]: input makeup tutorial videos; in step 7020, after partitioning the video into segments 7020a, key-frames may be selected 7020b and makeup products are detected using filtering and specified makeup related criteria to generate a step-by-step summary of a makeup tutorial video 7040; Examiner’s note: as the key-frames are selected, the different steps are determined; as such, proceeding to determine the next key-frame/step may be viewed as the indication), 
determining from the live images of the AR tutorial second effects, the second effects indicating changes to the live images of the presenter of the AR tutorial from a second beauty product being applied to a second body part of the presenter (e.g. Fu as above, [0209]-[0211]: selecting key-frames in steps 7020 is based on quantifiable measures, such as, the amount of motion and behavior, e.g. the hand movement or face covered by hand, probably only existing during the duration of a makeup application, while each key-frame of the step is usually shown with clear and non-occluded faces; method for selecting key-frames from video data includes the steps of: partitioning video data into segments 7020a; generating a set of candidate key-frames 7020b using general video key-frame detection methods based on frame differences, color histograms, and/or camera motion; selecting the final key-frames based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames; further [0209]: extract all used products; Examiner’s note: suggests multiple products used/applied to during tutorial which would have their own respective motion and effects; Fig.10 and corresponding paragraph [0206] show different body parts used); 
determining from the live images second motion, the second motion indicating second motion of the second beauty product from the second beauty product being applied to the second body part of the presenter (e.g. Fu as above, [0209]-[0211]: extract all used products; quantifiable measures, such as, the amount of motion and behavior, e.g. the hand movement; also as above, [0206],Fig.10; Examiner’s note: as the hand would be holding the beauty product, hand movement may be viewed to correspond to the motion of the beauty product); and 
storing the second effects and the second motion (e.g. Fu as above, [0209]-[0211]; also [0214]: each of product detection 7030 and/or partitioning videos 7020 may be used in the virtual makeup tutorial system to generate makeup tutorial summaries 7040 and generate virtual makeup tutorials 7050; Examiner’s note: as effects and motion are identified to select key-frames in order to provide a tutorial summary used to generate a virtual make-up try-on tutorial, it may be viewed that the effects and motion, amongst other information is stored). 

In regards to claim 14, the combination of Fu, Harrington, Oser and Miksa teaches a method, further comprising: 
generating an AR tutorial module, the AR tutorial module comprising a recording of the live images, the effects, the motion, an indication of the beauty product, and an image of the presenter after applying the beauty product (e.g. as above, [0209]-[0211]; also [0214]: each of product detection 7030 and/or partitioning videos 7020 may be used in the virtual makeup tutorial system to generate makeup tutorial summaries 7040 and generate virtual makeup tutorials 7050; Examiner’s note: as effects and motion are identified to select key-frames in order to provide a tutorial summary used to generate a virtual make-up try-on tutorial, it may be viewed that the effects and motion, amongst other information, such as the identified products, is stored; as the key-frames would include an image of the presenter, that is viewed to be included as well).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu, Harrington, Oser and Miksa as applied to claim 1 above, and further in view of Kin et al. (US 2019/0212828 A1).

In regards to claim 3, the combination of Fu, Harrington and Oser teaches the method of claim 1, but does not explicitly teach the method, further comprising: 
determining the motion of the beauty product based on a predetermined image of the beauty product.

However, Kin teaches a method, comprising:
determining the motion of the object based on a predetermined image of the object (e.g. [0050]: the tracking module 355 is also configured to recognize objects in images captured by the imaging device 315; to perform this function, the tracking module 355 may first be trained on a large corpus of labeled object data, or be coupled to a pre-trained image recognition system, which may be on an online system; after recognizing an object, the tracking module 355 may be able to track the location of the object in the field of view; Examiner’s note: continuously tracking of an object’s location may be viewed as determination of motion).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington, Oser and Miksa to determine motion, in the same conventional manner as taught by Kin as both deal with image processing. The motivation to combine the two would be that it would allow the identification of objects and then tracking of the identified object to determine the motion of the object.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu, Harrington, Oser and Miksa as applied to claim 1 above, and further in view of Sugaya (US 2019/0197736 A1).

In regards to claim 4, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 1 teaches a method, further comprising: 
determining the effects indicating the changes to the live images of the presenter (e.g. Fu as above, [0209]-[0211]: based on specified makeup-related criteria, e.g., frontal face, face occlusion, hand motion, and/or face expression (usually having a smile), and whether there exists different makeup (effects) between its prior or next key-frames),
but does not explicitly teach the method,
wherein the effect is determined based on a predetermined color of the beauty product.

However, Sugaya teaches a method, 
wherein the effect is determined based on a predetermined color of the beauty product (e.g. Abstract: determines a cosmetic corresponding to the first color by analyzing the first image 311 acquired by the first acquisition unit).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington, Oser and Miksa to identify applied cosmetics, in the same conventional manner as taught by Sugaya as both deal with makeup application. The motivation to combine the two would be that it would allow the identification of applied makeup color.
	

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu, Harrington, Oser and Miksa as applied to claim 1 above, and further in view of Luthy et al. (US 2020/0118689 A1).

In regards to claim 5, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 1, comprising an AR tutorial (e.g. Oser as above, [0004],[0027]-[0028]), but does not explicitly teach the method, further comprising: 
determining from the live images of the AR tutorial the body part of the presenter; and 
adjusting the live images to zoom in on the body part of the presenter.

However, Luthy teaches a method, comprising:
determining from the live images the body part (e.g. [0030]: determination to map out the body skeletal structure of the Patient, via machine learning models, to determine if a certain face is associated with the Patient, or if it is another person not under observation); and 
adjusting the live images to zoom in on the body part (e.g. [0031]: zoom-to-face; observer can press a button which may trigger a more significant movement of the camera to an intelligent framing of the Patient's face).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington, Oser and Miksa to identify and zoom, in the same conventional manner as taught by Luthy as both deal with image/video processing. The motivation to combine the two would be that it would allow the identification of a body parts as well as a zoom-in of the identified body part in the live images of an AR tutorial.

In regards to claim 6, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 1, but does not explicitly teach the method, further comprising: 
determining the body part based on predetermined images of body parts.

However, Luthy teaches a method, comprising:
determining the body part based on predetermined images of body parts (e.g. as above, [0030]: [0030]: determination to map out the body skeletal structure of the Patient, via machine learning models, to determine if a certain face is associated with the Patient).

In addition, the same rationale/motivation of claim 5 is used for claim 6.

Claim(s) 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu, Harrington, Oser and Miksa as applied to claim 1 above, and further in view of Raitt et al. (US 2012/0028706 A1).

In regards to claim 13, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 1, but does not explicitly teach the method, further comprising:
in response to an indication to edit the AR tutorial, presenting options for the presenter to edit one or more of the following group: the indications of the determined motion, the determined effects, the determined beauty product, and the determined body part.

However, Raiit teaches a method, comprising:
in response to an indication to edit, presenting options for the presenter to edit one or more of the following group: the indications of the determined motion, the determined effects, the determined beauty product, and the determined body part (e.g. [0043]-[0044]: user may be provided with a user interface; user may modify the motion trail by replacing position indicators within the motion trail, deleting position indicators, adding new position indicators, and/or dragging position indicators to change a displayed location of the joint for one or more frames within the motion trail).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington, Oser and Miksa to modify motion lines, in the same conventional manner as taught by Raitt as both deal with displaying lines indicative of motion of an object. The motivation to combine the two would be that allow the user to modify the motion lines that are displayed.

In regards to claim 16, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 1, but does not explicitly teach the method, further comprising:
in response to a first indication to edit the indications of the determined motion, displaying on a screen lines to indicate the indications of the determined motion of the beauty product on the body part of the presenter, and in response to a second indication to add a line indicating additional motion, modify the indications of the determined motion to add the line indicating the additional motion to the indications of the determined motion.

However, Raitt also teaches a method, further comprising:
in response to a first indication to edit the indications of the determined motion, displaying on a screen lines to indicate the indications of the determined motion, and in response to a second indication to add a line indicating additional motion, modify the indications of the determined motion to add the line indicating the additional motion to the indications of the determined motion (e.g. as above, [0043]-[0044]: user may be provided with a user interface; user may modify the motion trail by replacing position indicators within the motion trail, deleting position indicators, adding new position indicators, and/or dragging position indicators to change a displayed location of the joint for one or more frames within the motion trail).

In addition, the same rationale/motivation of claim 13 is used for claim 16.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu, Harrington, Oser and Miksa as applied to claim 14 above, and further in view of Oliveira et al. (“Interactive makeup tutorial using face tracking and augmented reality on mobile devices”).

In regards to claim 15, the combination of Fu, Harrington, Oser and Miksa teaches the method of claim 14, but does not explicitly teach the method, wherein the effects are first effects, and wherein the method further comprises:
generating the AR tutorial module to further comprise a preview mode, wherein the preview mode processes live images of a user of the AR tutorial module to add second effects from first effects, the second effects indicating changes to make to the live images of the user to simulate applying the beauty product to the body part of the user, wherein a selection of the AR tutorial module by the user invokes the AR tutorial.

However, Oliveira teaches a method, wherein the effects are first effects, and wherein the method further comprises:
generating the AR tutorial module to further comprise a preview mode, wherein the preview mode processes live images of a user of the AR tutorial module to add second effects from first effects, the second effects indicating changes to make to the live images of the user to simulate applying the beauty product to the body part of the user, wherein a selection of the AR tutorial module by the user invokes the AR tutorial (e.g. Abstract: the application uses augmented reality to ease the execution of a set of steps of a given tutorial; by tracking the user’s face, the application can display where a given makeup should be applied in each step).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Fu, Harrington, Oser and Miksa to preview makeup tutorial, in the same conventional manner as taught by Oliveira as both deal with makeup tutorials. The motivation to combine the two would be that it would allow the user to simulate the application of makeup on the face of the user in real time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612